DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 2/9/2022 are fully considered as follows:
	Applicant argues the 35 USC 101 rejections to the independent claims should not be maintained in view of “claim 1, as amended, is not directed to a judicial exception (e.g., an Abstract idea), or in the alternative, recites additional elements that amount to significantly more than the judicial exception or are integrated into a practical application.” This argument is persuasive in view of the amendments. Therefore the rejection is not maintained.
	Applicant argues the 35 USC 103 rejections to the independent claims should not be maintained in view of “It is respectfully submitted that the features of claim 1, as amended, are not disclosed or suggested by the cited references, individually or in combination. Thus, amended claim 1 and its dependent claims are distinguishable over the cited references.” However, in view of the amendments a new ground of rejection is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170269591 A1)  in view of Kageyama (US 6253128 B1)
Regarding claim 1, Tanaka teaches A haul vehicle control system comprising: ([0032] FIG. 3B is a diagram illustrating the dump truck 20.) a processor (Fig. 3B CPU 201), in a management apparatus (Fig. 3b  travel drive 210), configured to:
generate, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run (Fig. 8 the travel zone 321, the route data 320, the dump truck 20), 
a communication device, in the management apparatus, configured to transmit a control signal for the running course to the haul vehicle, wherein ([0025] the dump trucks 20-1,20-2 are connected for communication via a wireless communication network 40 to a traffic control server 31 installed at a traffic control center 31. The dump trucks 20-1,20-2, therefore, travel in accordance with traffic control from the traffic control server 31.)
the processor creates the reference line such that the distance from the boundary curve is long (Fig. 8 route data 320 in the middle of 321 travel zone), and a length of the reference line connecting a start point defined between an entrance and an exit of the work site as a departure place to an end point defined between an entrance and an exit of the work site as an arrival place in the running area is short.  (Fig. 8 [0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20. The route data 320 are transmitted by the server-side communication control device 340 to the dump truck 20 via the wireless communication network 40.)
Tanaka does not expressly disclose but Kageyama discloses a reference line set in the running area, and (Fig. 6 center line 26 of the course)
generate a running course indicating a target running route of the haul vehicle which is set in the running area, based on a distance from the reference line; and (Fig. 6 vehicle 10 A, Course determined by course data, center line 26 of the course)
the distance from the boundary curve is a distance between each of a plurality of positions of the reference line and the boundary curve, and (Fig. 6 distance between 22 or 23 edge of course to center of course 26)
the distance from the reference line is a distance between the reference line which is perpendicular to the reference line and the running course, and (Fig. 6 distance between 26 center of course and course determined by course data)
the processor sets a plurality of the running courses on both sides of the reference line, and (Fig. 6 course determined by course data on both sides of 26 center of course)
In this way, the system of Kageyama includes predicting interference of an unmanned vehicle when the vehicle is guided by course data. Like Tanaka, Kageyama is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Kageyama, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kageyama to the system of Tanaka since doing so would enhance the system by avoiding interference with other vehicles and areas outside the course area.
Regarding claim 2, Tanaka does not expressly disclose but Kageyama discloses The haul vehicle control system according to claim 1, wherein 
the processor sets running courses on both sides of at least part of the reference line.  (Fig. 6 course determined by course data on both sides of 26 center of course)
In this way, the system of Kageyama includes predicting interference of an unmanned vehicle when the vehicle is guided by course data. Like Tanaka, Kageyama is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Kageyama, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kageyama to the system of Tanaka since doing so would enhance the system by avoiding interference with other vehicles and areas outside the course area.
Regarding claim 3, Tanaka teaches The haul vehicle control system according to claim 1, wherein 
the processor generates the reference line such that the distance from the boundary curve is long (Fig. 8 route data 320 in the middle of 321 travel zone), and a length of the reference line connecting a start point and an end point of the running area is short.  (Fig. 8 [0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20. The route data 320 are transmitted by the server-side communication control device 340 to the dump truck 20 via the wireless communication network 40.)
Regarding claim 4, Tanaka teaches The haul vehicle control system according to claim 1, wherein 
the processor generates the reference line based on start point data and end point data of the haul vehicle configured to run in the running area. (Fig. 8 [0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20.)
Regarding claim 5, Tanaka teaches The haul vehicle control system according to claim 1, wherein 
the processor generates the reference line so as to increase a turning radius of the haul vehicle and reduce a steering change amount of the haul vehicle per unit time. ([0069] The target steering angle generation unit 253B2 is fed back with the positional deviation of the position of the dump truck 20 as acquired at the position acquisition device 220 from the target path, generates such a steering angle instruction as reducing the positional deviation, and transmits the thus-generated steering angle instruction to the travel drive 210.)
Regarding claim 8, Tanaka teaches The haul vehicle control system according to claim 1, wherein 
the processor generates the running course based on position data of the boundary curve and outer shape data of the haul vehicle so as to allow the haul vehicle to run on in the running area.  (Fig. 8 [0076] With reference to the position of the dump truck 20 as acquired using the position acquisition device 200, the travel control system 200 next determines whether the dump truck 20 has reached the node 22 a as the terminal point of the travel zone 321)
Regarding claim 9, Tanaka does not expressly disclose but Kageyama discloses The haul vehicle control system according to claim 8, wherein103505492v.1Application No. 16/493,0474Docket No.: 1451345.759US9 
Amendment dated February 9, 2022Reply to Office Action of November 9, 2021the processor generates the running course based on outer shape data of the haul vehicle so as to allow the haul vehicle running on one side of the reference line and a second haul vehicle running on the other side of the reference line to travel in opposite directions.  (Fig. 6 course where vehicles pass each other. Each vehicle on one side of 26 center of course)
In this way, the system of Kageyama includes predicting interference of an unmanned vehicle when the vehicle is guided by course data. Like Tanaka, Kageyama is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Kageyama, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kageyama to the system of Tanaka since doing so would enhance the system by avoiding interference with other vehicles and areas outside the course area
Regarding claim 11, Tanaka teaches The haul vehicle control system according to claim 1, wherein 
the boundary curve includes a first boundary curve and a second boundary curve facing the first boundary curve, (Fig. 5a boundary around line 320 )
the running area includes a running road between the first boundary curve and the second boundary curve, and (Fig. 5a 321 travel zone)
Tanaka does not expressly disclose but Kageyama discloses the running course includes, in the running road, a first running course set between the reference line and the first boundary curve and a second running course set between the reference line and the second boundary curve.  (Fig. 6 two courses determined by course data between 26 center of course)
In this way, the system of Kageyama includes predicting interference of an unmanned vehicle when the vehicle is guided by course data. Like Tanaka, Kageyama is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Kageyama, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kageyama to the system of Tanaka since doing so would enhance the system by avoiding interference with other vehicles and areas outside the course area
Regarding claim 12, Tanaka teaches A haul vehicle control method comprising: 
generating, in a management apparatus, based on a distance from a boundary curve of a running area in a work site where a haul vehicle is configured to run (Fig. 8 the travel zone 321, the route data 320, the dump truck 20), 
transmitting, by the management apparatus, a control signal for the running course to the haul vehicle, wherein ([0025] the dump trucks 20-1,20-2 are connected for communication via a wireless communication network 40 to a traffic control server 31 installed at a traffic control center 31. The dump trucks 20-1,20-2, therefore, travel in accordance with traffic control from the traffic control server 31.)
the generating a reference line operation creates the reference line such that the distance from the boundary curve is long (Fig. 8 route data 320 in the middle of 321 travel zone), and a length of the reference line connecting a start point defined between an entrance and an exit of the work site as a departure place to an end point defined between an entrance and an exit of the work site as an arrival place in the running area is short. (Fig. 8 [0046] The route data 320 configured as described above are set over the entirety of a range in which the dump truck 20 should travel in the mine, and the range connected by the nodes 22 and links 21 from a start point to an end point that the dump truck 20 autonomously travels is defined as a travel zone 321 of the dump truck 20. The route data 320 are transmitted by the server-side communication control device 340 to the dump truck 20 via the wireless communication network 40.)
Tanaka does not expressly disclose but Kageyama discloses a reference line set in the running area; (Fig. 6 center line 26 of the course)
generating, in the management apparatus, a running course indicating a target running route of the haul vehicle which is set in the running area based on a distance from the reference line; and (Fig. 6 vehicle 10 A, Course determined by course data, center line 26 of the course)
the distance from the boundary curve is a distance between each of a plurality of positions of the reference line and the boundary curve, and (Fig. 6 distance between 22 or 23 edge of course to center of course 26)
the distance from the reference line is a distance between the reference line which is103505492v.1Application No. 16/493,0475Docket No.: 1451345.759US9Amendment dated February 9, 2022Reply to Office Action of November 9, 2021 perpendicular to the reference line and the running course, and (Fig. 6 distance between 26 center of course and course determined by course data)
a plurality of the running courses is set on both sides of the reference line by the generating a running course operation, and (Fig. 6 course determined by course data on both sides of 26 center of course)
In this way, the system of Kageyama includes predicting interference of an unmanned vehicle when the vehicle is guided by course data. Like Tanaka, Kageyama is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Kageyama, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kageyama to the system of Tanaka since doing so would enhance the system by avoiding interference with other vehicles and areas outside the course area.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170269591 A1)  in view of Kageyama (US 6253128 B1) in further view of Ito (US 20190227571 A1) in further view of Maekawa (US 20100076640 A1)
Regarding claim 6, Tanaka does not expressly disclose but Ito discloses The haul vehicle control system according to claim 1, wherein 
the processor determines reference points by selecting some candidate points from a plurality of candidate points calculated based on the boundary curve ([0287] the guidance device performs generating the guidance command so as to include location information of a plurality of points of passage defining a traveling path for the first vehicle, storing the guidance command to the storage device, and, when at least a portion of the plurality of points of passage is to be altered, storing altered location information of points of passage to the storage device; and the first vehicle accesses the storage device to acquire from the storage device the altered location information of points of passage.),
In this way, the system of Ito includes a vehicle guidance system includes vehicles, a positioning device to measure a location of each of the vehicles and output location information of the vehicles. Like Tanaka, Ito is concerned with vehicle guidance.
Therefore, from these teachings of Tanaka and Ito, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ito to the system of Tanaka since doing so would enhance the system by the guidance device 20 to know the current traveling direction of the AGV 10 more accurately, and determine an accurate moving direction when correcting the guidance command.
Tanaka does not expressly disclose but Maekawa discloses and generates the reference line by interpolating the determined reference points. ([0076] d) The interpolation points are mutually interpolated by using a B-spline curve, whereby a travel route 10 having a smooth shape in which a curvature or a rate of change of curvature is continuous. This makes it possible to generate a travel route 10 which allows the unmanned vehicle 20 to follow the route more easily than the related arts. Whereas the related arts have problems of discontinuity in curvature in the route and in the rate of change of curvature, the invention does not suffer from such problems, and thus the unmanned vehicle 20 is not required to reduce the vehicle speed or to do forcible steering on the travel route. Accordingly, the improvement in productivity can be achieved)
In this way, the system of Maekawa includes A travel route generating method for an unmanned vehicle. Like Tanaka, Maekawa is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Maekawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Maekawa to the system of Tanaka since doing so would enhance the system by enabling smooth steering operation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170269591 A1)  in view of Kageyama (US 6253128 B1) in further view of Osagawa (US 20130238182 A1) in further view of Sudou (US 20090299562 A1) in further view of Ishimoto (JP 6446345 B2)
Regarding claim 7, Tanaka does not expressly disclose but Osagawa discloses The haul vehicle control system according to claim 1, wherein 
 the boundary curve includes at least one of a boundary line of a topographic shape of the work site, ([0081] First, an operator of the supervising device 40 operates the editing device 46 to create the topographical data of the work location 1, i.e., data on the position of the road shoulder of each part of the haul road 15C, the gradient of each part of the haul road 15C, the position of the borderline of the loading site 12, the gradient of each part of the areas in the loading site 12, etc., thereby to generate information on a new travel route 10B, i.e., information on each target position for the new travel route 10B up to a loading point 12 b of the loading site 12 (step 101). Alternatively, in place of an operator of the supervising device 40, an operator of the CAD system 80 may operate the CAD system 80 to create the topographical data, i.e., data on the position of the road shoulder of each part of the haul road 15C, the gradient of each part of the haul road 15C, the position of the borderline of the loading site 12, the gradient of each part of the areas in the loading site 12, etc., and to transfer the created data to the supervising device 40 by way of the external input device 43. The operator of the supervising device 40 and the operator of the CAD system 80 may be the same operator, or may be different operators) 
In this way, the system of Osagawa includes Topographical data for a work location. Like Tanaka, Osagawa is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Osagawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Osagawa to the system of Tanaka since doing so would enhance the system by generating a travel route based on the topographical data which are to be performed after the work location is constructed.
Tanaka does not expressly disclose but Sudou discloses a survey line set based on a running locus of a survey vehicle that has run along the boundary line, (Fig. 3A [0082] the guidable width 90 is set based on the current position P of the unmanned vehicle 10, the target travel course 70, and the terrain data (survey line information) on the travel path 60.)
In this way, the system of Sudou includes guided travel control device for an unmanned vehicle. Like Tanaka, Sudou is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Sudou, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sudou to the system of Tanaka since doing so would enhance the system by improve the work efficiency when the speed is increased while an unmanned vehicle is prevented from straying from a travel passage width.
Tanaka does not expressly disclose but Ishimoto discloses measurement data of the topographic shape which is measured by a flight vehicle that has flied along the boundary line, and design data of the boundary line.  ([0029] When a terrain change is detected, the flight path creation unit 119 creates a flight path for the UAV 130 to fly in order to newly measure the terrain at the point where the terrain change is detected. Therefore, the flight route creation unit 119 corresponds to the movement route creation unit. The flight path creation unit 119 may create a flight path so that not only the change point but also a partial area of the mine not included in the in-service measurement data can be measured. Further, the flight path creation unit 119 is not only the change point, but also the entire area of the loading site or work place including the change point (corresponding to a partial area of the mine), or the traveling area of the dump truck 150 (the operating area of the work machine). A flight path for collecting new measurement data may be created for (corresponding to). [0032] The UAV 130 includes a measurement data storage unit 131, a position information storage unit 132, a communication unit 133, a positioning unit 134, a control unit 135, a measurement unit 136, and a data collection unit 137. [0035]  The measurement unit 136 measures the actual terrain while the UAV 130 is flying, and outputs the measurement data. Examples of the measurement data include image data continuously taken from the air, or data obtained by irradiating the ground surface with a laser radar and receiving the reflected wave. The acquired measurement data is stored in the measurement data storage unit 131 in synchronization with the position information at predetermined time intervals. The communication unit 133 transmits the stored measurement data to the control server 110 at predetermined time intervals. Alternatively, they may be transferred together after the flight is completed.)
In this way, the system of Ishimoto includes a technique for improving the followability of a map referenced by a mining work machine to topographical changes. Like Tanaka, Ishimoto is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Ishimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ishimoto to the system of Tanaka since doing so would enhance the system by grasping the change in the terrain at a better timing and update the map to improve the followability of the map to topographical changes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20170269591 A1)  in view of Kageyama (US 6253128 B1) in further view of Maekawa (US 20100076640 A1)
Regarding claim 10, Tanaka does not expressly disclose but Maekawa discloses The haul vehicle control system according to claim 8, wherein 
the processor generates the running course so as to make a curvature radius of the running course larger than a minimum turning radius of the haul vehicle.  ([0446] In the route generation example 4, the unmanned vehicle 20 reaches the halt point 13 in its reverse traveling state to discharge soil there. In the route generation example 4, it is assumed that the unmanned vehicle 20 has a minimum turning radius of 12 m. As shown in FIG. 36B, only one switchback point 12 is required in the entire travel route 10. In the route element 10 a leading to the exit point 14, the curvature assumes a large value in accordance with the minimum turning radius of 12 m.)
In this way, the system of Maekawa includes A travel route generating method for an unmanned vehicle. Like Tanaka, Maekawa is concerned with unmanned vehicles.
Therefore, from these teachings of Tanaka and Maekawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Maekawa to the system of Tanaka since doing so would enhance the system by enabling smooth steering operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664